DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21 & 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi et al. (US patent application publication 2005/0217301) (hereinafter Iguchi).
Regarding claim 16, Iguchi discloses a household appliance device, comprising: at least one appliance body having at least one wall element (29) at least partly delimiting at least one isolation chamber (6), said at least one wall element spanning a plane (Fig. 2); at least one component (R); at least one fixing element (51) disposed on said at least one wall element, said at least one fixing element configured to fix said at least one component to said at least one wall element (Fig. 8); and said at least one fixing element protruding in a direction facing away from 
Regarding claim 17, Iguchi discloses a household appliance wherein said at least one fixing element at least partly defines at least one receiving region for receiving at least one partial region of said at least one component (Fig. 16 shows 51 receives 45).
Regarding claim 18, Iguchi discloses a household appliance wherein said at least one receiving region is open in an assembly direction oriented at least substantially parallel to said plane spanned by said at least one wall element (Fig. 16).
Regarding claim 19, Iguchi discloses a household appliance wherein said at least one fixing element at least partly defines at least one latching element (55) for latching said at least one component to said at least one wall element ([0066-0067]).
Regarding claim 21, Iguchi discloses a household appliance wherein said at least one fixing element extends over at least 50% of an extent of said at least one wall element parallel to a width extent of said at least one appliance body (Fig. 11 wherein the width is measured along the shorter direction of 2a).
Regarding claim 23, Iguchi discloses a household appliance which further comprises at least one further fixing element (51 on the opposite side, see Fig. 11) protruding in a direction facing away from said at least one isolation chamber beyond said plane spanned by said at least one wall element.
Regarding claim 24, Iguchi discloses a household appliance which further comprises at least one further fixing element (53) protruding in a direction facing away from said at least one isolation chamber beyond said plane spanned by said at least one wall element (Fig. 12) and 
Regarding claim 25, Iguchi discloses a household appliance wherein said at least one fixing element and said at least one further fixing element are oriented at least substantially parallel to one another (Fig. 11).
Regarding claim 26, Iguchi discloses a household appliance wherein: said at least one fixing element at least partly defines at least one receiving region for receiving at least one partial region of said at least one component; and said at least one further fixing element defines at least one further receiving region for receiving at least one further partial region of said at least one component (Fig. 11 shows both have a receiving region with details shown in Fig. 16).
Regarding claim 27, Iguchi discloses a household appliance wherein said at least one component is a housing unit (see 22 which is a housing unit).
Regarding claim 28, Iguchi discloses a household appliance wherein said housing unit has at least one latching element (55) for latching to said at least one fixing element.
Regarding claim 29, Iguchi discloses a household appliance wherein said housing unit has at least one dismantling element (55 is also used for dismantling) for dismantling said housing unit from said at least one fixing element.
Regarding claim 30, Iguchi discloses a household appliance or household refrigeration appliance, comprising at least one household appliance device according to claim 16 (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iguchi.
Regarding claim 20, Iguchi discloses a household appliance wherein said at least one fixing element is connected integrally with said at least one wall element ([0064] teaches them to be fixed to the lower face of the bottom wall 2a).
Alternatively, Iguchi discloses the household appliance as claimed.  Iguchi does not disclose a household appliance wherein said at least one fixing element is connected integrally with said at least one wall element.  Iguchi teaches a connection via screw members 52 ([0064]).  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Iguchi wherein said at least one fixing element is connected integrally with said at least one wall element, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi.
Regarding claim 22, Iguchi discloses the household appliance as claimed.  Iguchi does not disclose a household appliance which further comprises at least one marking unit for marking an assembly position of said at least one component on, said at least one fixing element.  The examiner is taking OFFICIAL NOTICE that marking units are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Iguchi to comprise at least one marking unit for marking an assembly position of said at least one component on, said at least one fixing element, because this arrangement would have aided in the installation process.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637